TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                    NO. 03-20-00424-CV


     In re Texas House Republican Caucus PAC, Senator Brandon Creighton (SD 4),
   Senator Larry Taylor (SD 11), Senator Pete Flores (SD 19), Rep. Cody Harris (HD 8),
      Justin Berry (HD 47), Rep. Phil King (HD 61), Rep. Phil Stephenson (HD 85),
   Rep. Candy Noble (HD 89), Rep. Dan Huberty (HD 127), Rep. Jim Murphy (HD 133),
           Rep. Valoree Swanson (HD 150), Republican Party of Harris County,
      Republican Party of Travis County, and Republican Party of Tarrant County




                                  ORIGINAL PROCEEDING



                                DISSENTING OPINION


               For the reasons expressed in my dissent to the Court’s decision in In re the

National Republican Congressional Committee and Van Taylor, No. 03-20-00421-CV, and In re

Republican Party of Travis County, Texas, No. 03-20-00422-CV, I respectfully dissent from the

Court’s opinion in this case.

                                            __________________________________________
                                            Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Baker and Kelly

Filed: August 25, 2020